Sanders, J.
(dissenting) — I agree with the majority that Antony DeRuiz should be suspended for neglecting his clients. However, I believe the two six-month suspensions should run concurrently rather than consecutively.
At oral argument the Washington State Bar Association’s (WSBA) attorney admitted the rules do not say whether the suspensions should be consecutive or concurrent. That decision is left to the discretion of this court. Normally, a suspension begins when we issue an order, and multiple suspensions begin to run at the same time when the orders are filed at the same time. Thus, the two six-month suspensions for DeRuiz would run concurrently absent an order to the contrary.
The WSBA recommends consecutive sentences because of multiple aggravating factors and only one mitigating factor, and because the two separate disciplinary proceedings were *584consolidated in the interests of judicial economy. The majority agrees, citing In re Disciplinary Proceeding Against Cohen, 150 Wn.2d 744, 82 P.3d 224 (2004) (Cohen II). In Cohen II, we suspended Cohen a second time for misconduct, having already suspended him for another incident. In re Disciplinary Proceeding Against Cohen, 149 Wn.2d 323, 67 P.3d 1086 (2003) (Cohen I). The facts underlying the second case against Cohen occurred two years after the first incident and after he “had received the WSBA’s analysis letter for Cohen I, which delineated the actions which led the WSBA to the conclusion that he had violated the RPC [Rules of Professional Conduct] prior to the time that he engaged in the misconduct charged here.” Cohen II, 150 Wn.2d at 750. Cohen’s suspensions ran consecutively by court order. Id. at 763. Here, the facts underlying the two proceedings against DeRuiz occurred over the same period of time, and only three days separated the disciplinary board’s orders. The technical distinction of two proceedings does not support consecutive suspensions.
The facts do not warrant a departure from our normal process. I would affirm the two six-month suspensions but would order them to run concurrently.
I dissent.